MILO Edwin Casady, an infant, sued the Colorado Utilities Corporation for damages sustained by him as the result of the negligence of that corporation. His mother, Mildred A. Casady, the defendant in error here, sued for damages sustained by her by reason of the injuries to her son. Both cases were tried at the same time, before the same jury, and upon the same evidence except as to damages. See Colorado Utilities Corporation v. Casady,89 Colo. 156, 300 P. 601, just decided. As to all questions raised in this case, except the question relating to the measure of damages, the decision in that case is decisive here.
The court instructed the jury that if they found the issues for the plaintiff, they could consider, in estimating her damages, several items, among them her future pecuniary loss on account of added expense for Milo and on account of the loss of his services.
[1] Counsel contend that there was no evidence to support the instruction as to future expenses. As no such objection was made at the trial, we will not consider it here.
Counsel also contend that the instruction is erroneous because it does not limit the recovery for loss of services to such loss during Milo's minority. The instruction is subject to that criticism, but as no such specific objection was made at the trial, we will not consider it here. Our rule 7 provides that on review only objections specifically made to instructions before they are given to the jury will be considered. If the specific objection now made had been called to the attention of the trial court at the proper time, the court could, and no doubt would, have avoided the difficulty by a few strokes of the pen. It was to give trial courts that very opportunity that rule 7 was adopted. Koontz v. People, 82 Colo. 589, 263 P. 19. The contention that there was no evidence to support the instruction cannot be sustained.
The judgment is affirmed. *Page 170 
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE MOORE and MR. JUSTICE BURKE concur.